DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 09, 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (See Page 6 of the Remarks), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant’s representative argues that there is no motivation to combine Kim and Stienhans (See page 6 of the Remarks). The Office respectfully disagrees. Kim and Stienhans are analogous in that they both render/display GUI’s. Kim teaches display GUI(s) and activating touch sensors for the GUI(s) (Pg. 5, ¶ 59-61). Kim also teaches displaying GUI(s) having input elements that are a subset of all input elements of the GUI (For instance, Fig. 5A illustrates a keypad GUI; note that a single key/button in the keypad is a subset of all of the input elements a subset of a plurality of input elements associated with a form to be rendered in a graphical user interface are identified based on usage statistics for the form.”(Emphasis added). Therefore, the teaching of Stienhans, that is, rendering a GUI with a particular subset of a plurality of input elements based on usage statistics (i.e. historical usage statistics) was applied to the Kim reference, so that historical usage statistics may dictate which subset of input elements is rendered in the GUI(s), thereby increasing usability (Stienhans, Pg. 1, ¶ 2). In essence, Kim teaches that GUI(s) are displayed when an application is launched (Pg. 5, ¶ 63) and Stienhans teaches how that particular GUI came about being rendered; therefore, when a particular application/form is launched, the combination of Kim and Stienhans yields that the correct GUI will be displayed; thus meeting the claim limitations.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 7, 10-13, 17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (USPGPUB 2010/0156795—hereinafter “Kim”) in view of Stienhans (USPGPUB 2007/0136682—hereinafter “Stienhans”).

As to Claim 1, Kim teaches a method, comprising: 
identifying one or more portions of a graphical user interface (GUI) having input elements (Figs. 5A and 5B at GUI 15 and Pg. 5, ¶ 59 and 61; See also Fig. 10 at 80 and Figs. 11A-11C at 15) and being displayed (Pg. 5, ¶ 59 – “only the fourth TSP section 40D has a currently active GUI displayed within its boundaries”; Pg. 5, ¶ 61 “The foregoing embodiment activates/deactivates certain TSP sections in relation to the display location(s) of currently active GUI(s)”) by a device (Fig. 3 at 25); and 
selectively activating touch sensors for the one or more portions of the GUI having the input elements while the GUI is being displayed by the device (Figs. 5A and 5B activating fourth TSP section 40D and Pg. 5, ¶ 59-61; see also Fig. 10 at C and D and Fig. 11A at D, Fig. 11B at B and D and Fig. 11C at B).
Kim, however, fails to teach that the one or more portions of the GUI input elements includes those portions corresponding to a subset of all input elements of the GUI, wherein the subset is selected based on historical usage statistics.  Examiner cites Stienhans to teach one or more portions of a GUI input element that includes portions corresponding to a subset of all input elements of the GUI, wherein the subset is selected based on historical usage statistics (Fig. 3 at 310 and Pg. 1, ¶ 3-7 and Pg. 2, ¶ 22-23). At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate a subset of input elements of a GUI based on historical usage statistics, as taught by Stienhans, in the method taught by Kim, in order to increase usability and decrease the amount of time required to provide requested information (Pg. 1, ¶ 2).
As to Claim 2, Kim teaches that the identifying and the selectively activating are performed by a touch controller interface (Fig. 9 at 100) interfacing a touch controller (Fig. 9 at 72D and Pg. 6, ¶ 76).
As to Claim 3, Kim teaches that the touch controller interface causes the touch controller to selectively activate the touch sensors for the one or more portions of the GUI having the input elements (Figs. 5A and 5B activating fourth TSP section 40D and Pg. 5, ¶ 59-61; see also Fig. 10 at C and D and Fig. 11A at D, Fig. 11B at B and D and Fig. 11C at B).
As to Claim 6, Kim teaches that the input elements are selectable by a user via the touch screen of the device for the purpose of causing an application to perform an (See Figs. 5A and 11A-11C at 15 and Fig. 10 at 80 and Pg. 3, ¶ 39).
As to Claim 7, Kim teaches that the one or more portions of the GUI having the input elements are referenced by coordinates in screen space (See Figs. 5A and 11A-11C at 15 and Fig. 10 at 80 and Pg. 5, ¶ 61 and Pg. 6, ¶ 76).
As to Claim 10, Kim teaches that the one or more portions of the GUI having the input elements are identified by information provided by an application associated with the GUI (Pg. 5, ¶ 63).
As to Claim 11, Kim teaches that the one or more portions of the GUI having the input elements are identified using a profile stored for an application associated with the GUI (Pg. 5, ¶ 63 and Pgs. 6-7, ¶ 79-80).
As to Claim 12, Kim teaches that the touch sensors that are activated include those located on areas of a touch screen displaying the one or more portions of the GUI having the input elements (Figs. 5A and 5B activating fourth TSP section 40D and Fig. 10 at C and D and Fig. 11A at D, Fig. 11B at B and D and Fig. 11C at B).
As to Claim 13, Kim teaches that remaining touch sensors are deactivated at least temporarily (Fig. 10 at A and B, Figs. 5B and 11A at A-C and Fig. 11B at A and C and 11C at A,C and D and Pg. 5, ¶ 59-61).
As to Claim 17, Kim teaches that selectively activating the touch sensors for the one or more portions of the GUI having the input element results in power savings (Pg. 5, ¶ 60 and 63).
As to Claim 19, Kim teaches a system (Figs. 8, 9, 13 and 14), comprising: 
(Figs. 13 and 14 at 109) comprising: 
identifying one or more portions of a graphical user interface (GUI) having input elements (Figs. 5A and 5B at GUI 15 and Pg. 5, ¶ 59 and 61; See also Fig. 10 at 80 and Figs. 11A-11C at 15) and being displayed (Pg. 5, ¶ 59 – “only the fourth TSP section 40D has a currently active GUI displayed within its boundaries”; Pg. 5, ¶ 61 “The foregoing embodiment activates/deactivates certain TSP sections in relation to the display location(s) of currently active GUI(s)”) by a device (Fig. 3 at 25); and 
selectively activating touch sensors for the one or more portions of the GUI having the input elements while the GUI is being displayed by the device (Figs. 5A and 5B activating fourth TSP section 40D and Pg. 5, ¶ 59-61; see also Fig. 10 at C and D and Fig. 11A at D, Fig. 11B at B and D and Fig. 11C at B).  Kim, however, fails to teach a memory storing instructions.  Examiner takes Official Notice that a memory for storing instructions is well-known in the art.  At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to include a memory for storing instructions in the system taught by Kim, in order to properly store instructions.
Kim also fails to teach that the one or more portions of the GUI input elements includes those portions corresponding to a subset of all input elements of the GUI, wherein the subset is selected based on historical usage statistics.  Examiner cites Stienhans to teach one or more portions of a GUI input element that includes portions corresponding to a subset of all input elements of the GUI, wherein the subset is (Fig. 3 at 310 and Pg. 1, ¶ 3-7 and Pg. 2, ¶ 22-23). At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate a subset of input elements of a GUI based on historical usage statistics, as taught by Stienhans, in the method taught by Kim, in order to increase usability and decrease the amount of time required to provide requested information (Pg. 1, ¶ 2).
As to Claim 20, Kim teaches a processor operable to execute computer instructions (Figs. 13 and 14 at 109) to perform a method comprising: 
identifying one or more portions of a graphical user interface (GUI) having input elements (Figs. 5A and 5B at GUI 15 and Pg. 5, ¶ 59 and 61; See also Fig. 10 at 80 and Figs. 11A-11C at 15) and being displayed (Pg. 5, ¶ 59 – “only the fourth TSP section 40D has a currently active GUI displayed within its boundaries”; Pg. 5, ¶ 61 “The foregoing embodiment activates/deactivates certain TSP sections in relation to the display location(s) of currently active GUI(s)”) by a device (Fig. 3 at 25);; and 
selectively activating touch sensors for the one or more portions of the GUI having the input elements while the GUI is being displayed by the device (Figs. 5A and 5B activating fourth TSP section 40D and Pg. 5, ¶ 59-61; see also Fig. 10 at C and D and Fig. 11A at D, Fig. 11B at B and D and Fig. 11C at B). Kim, however, fails to teach a non-transitory computer-readable media storing computer instructions.  Examiner takes Official Notice that a non-transitory computer-readable media storing computer instructions is well-known in the art.  At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to 
Kim also fails to teach that the one or more portions of the GUI input elements includes those portions corresponding to a subset of all input elements of the GUI, wherein the subset is selected based on historical usage statistics.  Examiner cites Stienhans to teach one or more portions of a GUI input element that includes portions corresponding to a subset of all input elements of the GUI, wherein the subset is selected based on historical usage statistics (Fig. 3 at 310 and Pg. 1, ¶ 3-7 and Pg. 2, ¶ 22-23). At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate a subset of input elements of a GUI based on historical usage statistics, as taught by Stienhans, in the method taught by Kim, in order to increase usability and decrease the amount of time required to provide requested information (Pg. 1, ¶ 2).
As to Claim 21, Kim, as modified by Stienhans, teaches that the subset includes commonly used input elements as determined based on a predefined threshold (Stienhans, Pg. 1, ¶ 4-7).

Claims 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Stienhans in view of Svajda (USPGPUB 2010/0245289—hereinafter “Svajda”).
As to Claim 14, Kim, as modified by Stienhans, fails to teach that the touch sensors are activated by maintaining a scan rate for the touch sensors or by increasing a scan rate for the touch sensors.  Examiner cites Svajda to teach a touch input device (Pg. 3, ¶ 37 and Pg. 8, ¶ 76-77).  At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to activate touch sensors by increasing a scan rate, as taught by Svajda, in the method taught by Kim, as modified by Stienhans, in order to increase the effective sensitivity of the touch screen input (Svajda, Pg. 8, ¶ 77).
As to Claim 15, Kim, as modified by Stienhans, fails to teach that the remaining touch sensors are deactivated by reducing a scan rate for the remaining touch sensors. Examiner cites Svajda to teach selectively scanning only the touch sensors corresponding to the active GUI(s) of a touch screen (Svajda, Fig. 16 at 400 and Fig. 18 at 458 and Fig. 19 at 510-550 and Pg. 8, ¶ 76 - “scan only the cross points of the capacitive array…corresponding to the position of the object” and ¶ 77 – “By limiting the scan to the area 400…”). At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to prevent scanning of the remaining touch sensors, as taught by Svajda, in the method taught by Kim, as modified by Stienhans, in order to reduce power consumption. Moreover, Kim teaches that GUIs may be flexibly displayed and that various TSP sections may be activated/deactivated based on the GUI location(s) in order to conserve power (Pg. 5, ¶ 63). Thus, the combination of Kim, Stienhans and Svajda yields reducing the scanning rate (to zero) when an active TSP section becomes deactivated.
As to Claim 16, Kim, as modified by Stienhans, fails to teach that the remaining touch sensors are deactivated by preventing scanning for the remaining touch sensors. Examiner cites Svajda to teach selectively scanning only active GUI portions of a touch (Svajda, Fig. 16 at 400 and Fig. 18 at 458 and Fig. 19 at 510-550 and Pg. 8, ¶ 76 - “scan only the cross points of the capacitive array…corresponding to the position of the object” and ¶ 77 – “By limiting the scan to the area 400…”). At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to prevent scanning of the remaining touch sensors, as taught by Svajda, in the method taught by Kim, as modified by Stienhans, in order to reduce power consumption. Moreover, Kim teaches that GUIs may be flexibly displayed and that various TSP sections may be activated/deactivated in order to conserve power (Pg. 5, ¶ 63). Thus, the combination of Kim, Stienhans and Svajda yields reducing the scanning rate (to zero) when an active TSP section becomes deactivated.
As to Claim 18, Kim teaches a first touch controller that activates the touch sensors for the one or more portions of the GUI having the input elements (Fig. 9 at 72D), and wherein a second touch controller deactivates remaining touch sensors (Fig. 9 at 72C).  Kim, as modified by Stienhans, fails to teach scanning the touch sensors at a first rate for the one or more portions of the GUI having the input elements and scanning the remaining touch sensors at a second rate that is lower than the first rate for the deactivated touch sensors. Examiner cites Svajda to teach a touch input device wherein touch sensors corresponding to active GUI(s) are activated by increasing a scan rate for the touch sensors (Pg. 3, ¶ 37 and Pg. 8, ¶ 76-77) and scanning the remaining touch sensors at a second rate that is lower than the first rate for the deactivated touch sensors (Pg. 8, ¶ 76 – “the region of the touch screen 310 in proximity to the object 102 is scanned at a higher rate than other regions of the touch screen”).  At the time of the effective filing date of the application, it would have (Svajda, Pg. 8, ¶ 77).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762.  The examiner can normally be reached on Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.